Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 1 of 17




                                  Exhibit 6


     Relevant portions of the deposition testimony of
        Irving Azoff, taken on February 12, 2021
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 2 of 17
Deposition of Irving Azoff                                     Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                                UNITED STATES DISTRICT COURT

   2                            FOR THE SOUTHERN DISTRICT OF FLORIDA

   3

   4      HANK HANEY and

   5      HANK HANEY MEDIA, LLC,

   6                           Plaintiffs,

   7      v.                                                     Case No. 0:19-cv-63108-RAR

   8      PGA TOUR, INC.,

   9                           Defendant.

 10

 11                             ************************************

 12                               REMOTE VIDEOTAPED DEPOSITION OF
                                            IRVING AZOFF
 13                                      FEBRUARY 12, 2021

 14                             *************************************

 15                          CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER

 16

 17                REMOTE VIDEOTAPED DEPOSITION OF IRVING AZOFF

 18       taken in the above-styled and numbered cause on

 19       February 12, 2021, commencing at 10:01 a.m., before Gina

 20       Williams, Registered Professional Reporter, Certified

 21       Realtime Reporter and Certified Realtime Captioner.

 22

 23

 24

 25

                                     215-341-3616 transcripts@everestdepo.com
                                            Everest Court Reporting LLC                                      Page: 1
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 3 of 17
Deposition of Irving Azoff                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1      BY MR. GINSBERG:

   2               Q         Was it in fact increasing in popularity and

   3      viewership consistently from the time it started on SiriusXM

   4      until the time Mr. Haney was terminated?

   5                         MR. DAVIS:      Objection to form.

   6               A         Scott led me to believe that, yes, the show was

   7      very successful, and the audience was growing.

   8      BY MR. GINSBERG:

   9               Q         Is there any reason, from a business standpoint,

 10       that Mr. Greenstein would have wanted to terminate

 11       Mr. Haney's services?

 12                          MR. DAVIS:      Objection to form, absence of a

 13                predicate.

 14                A         None that I know of.

 15       BY MR. GINSBERG:

 16                Q         Did Mr. Greenstein ever express any concern or

 17       disappointment with regard to Mr. Haney and his show to you?

 18                A         Scott definitively told me that he did not want

 19       to lose Hank off the show and did not believe that whatever

 20       the incident created was grounds for dismissal.

 21                Q         I'd like to talk to you a little bit about --

 22       well, a lot bit about the dispute in May of 2019.

 23                          Did you become involved in that dispute?

 24                A         Yes.

 25                Q         How did that come about?

                                    215-341-3616 transcripts@everestdepo.com
                                           Everest Court Reporting LLC                                     Page: 15
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 4 of 17
Deposition of Irving Azoff                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1      was the focus of the controversy?

   2               A         Yes.

   3               Q         What was your reaction to that statement?

   4               A         I thought it was an overreaction, you know.                             A

   5      bigger deal was made out of it than, in my opinion, should

   6      have been.

   7                         I mean, I'm experiencing the same thing watching

   8      Bruce Springsteen get hammered for his little drinking

   9      incident and Jeep right now.

 10                          But remember, I represent talent, so I tend to

 11       believe that talent are generally mistreated by big

 12       organizations.

 13                Q         What was Mr. Greenstein's reaction to the

 14       statement that was the focus of the controversy?

 15                A         He -- he didn't believe that it was worthy of all

 16       the controversy that it created.

 17                Q         Were you involved in reviewing various drafts and

 18       iterations of a media release regarding this controversy?

 19                A         I may have been --

 20                          Scott is a serial e-mailer, and I get massive

 21       tonnage of e-mail and texts.

 22                          I may have seen drafts.               I do recall

 23       conversations with him where he said, "I'm not taking the

 24       fall for this."

 25                          So I do remember him working with a press release

                                    215-341-3616 transcripts@everestdepo.com
                                           Everest Court Reporting LLC                                     Page: 21
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 5 of 17
Deposition of Irving Azoff                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1               Q         Could you read Mr. Greenstein's comment to you in

   2      the record, please?

   3               A         "Look what the tour wants to put out.                         Like Hank

   4      is a criminal."

   5               Q         Did you have a conversation with Mr. Greenstein

   6      either about Mr. Greenstein's reaction that the tour was

   7      treating Hank like a criminal or a conversation about that

   8      press release generally?

   9               A         Again, this is consistent with what we were

 10       talking about that Scott all through the process felt that

 11       Hank was being more severely treated than warranted.

 12                Q         And was it consistent with what Mr. Greenstein

 13       was saying to you, his comment that the PGA was treating

 14       Mr. Haney like a criminal?

 15                A         That was his position, yes.

 16                Q         On the next page of Azoff Exhibit 1, there's a

 17       second iteration of the media release.                          This one is entitled

 18       "SiriusXM Statement on Hank Haney."

 19                          Do you see that?

 20                A         Yes.

 21                Q         And in fact, if you turn to the page before, this

 22       was sent to Mr. Greenstein from Andrew Fitzpatrick.

 23                          Do you see that?

 24                A         Yes.

 25                Q         If you look towards --

                                    215-341-3616 transcripts@everestdepo.com
                                           Everest Court Reporting LLC                                     Page: 23
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 6 of 17
Deposition of Irving Azoff                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1               very frustrating.

   2                         THE WITNESS:        Can't hear him.

   3                         VIDEOGRAPHER:        Can you sit closer to your

   4               microphone?

   5                         (Cross-talk and technical difficulties.)

   6                         (Discussion was held off the record.)

   7      BY MR. GINSBERG:

   8               Q         I was asking you, Mr. Azoff, given your

   9      experience in the industry, would you expect that the PGA

 10       would have sufficient sophistication to negotiate the right

 11       to control content on SiriusXM if it believed it should have

 12       that right?

 13                A         They're very well-represented.                    They're a class

 14       organization.

 15                Q         So the answer is yes?

 16                A         Yes.

 17                Q         You were asked questions by Mr. Davis about your

 18       reaction to broadcasts.

 19                          We've received the reaction that SiriusXM

 20       received, and would it surprise you to learn that about

 21       95 percent of the reaction from its viewership supported

 22       Mr. Haney?

 23                A         Would not surprise me.

 24                Q         And would it surprise you if only one or so

 25       viewers reacted in favor of PGA and it having taken

                                    215-341-3616 transcripts@everestdepo.com
                                           Everest Court Reporting LLC                                     Page: 64
Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 7 of 17




                                 Exhibit 6-1


           Exhibit 1 to the deposition testimony of
          Irving Azoff, taken on February 12, 2021
      Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 8 of 17


    Irving Azoff

    From:                             Greenstein, Scott <Scott.Greenstein@siriusxm.com>
    Sent:                             Thursday, May 30, 2019 2:41 PM
    To:                               Irving Azoff
    Subject:                          Fwd: Haney statement

    Follow Up Flag:                   Follow up
    Flag Status:                      Flagged



    Look what the tour wants to put out. Like Hank is a criminal

    Sent from my iPhone

    Begin forwarded message:

           From: "Fitzpatrick, Andrew" <Andrew.Fitzpatrick@siriusxm.com >
           Date: May 30, 2019 at 5:38:32 PM EDT
           To: "Greenstein, Scott" <Scott.Greenstein@siriusxm.com>
           Cc: "Cohen, Steve" <Steve.Cohen@siriusxm.com >, "Moss, Andrew" <Andrew.Moss@siriusxm.com >,
           "Reilly, Patrick" <Patrick.Reilly@siriusxm.com>
           Subject: RE: Haney statement

           This is what the PGA Tour sent me. She was waiting on final approval and plans to send at 6pm.

           From PGA TOUR:

           Hank Haney's comments were insensitive, irresponsible and uneducated. We shared our position with
           SiriusXM's leadership that Hank and his commentary have no place on PGA TOUR Radio. We hope
           Sirius/XM does the right thing. The PGA TOUR is committed to and proud of the increasingly diverse
           makeup of our fan base, not to mention the power and accomplishments of the game's world-class,
           global players - both on the PGA TOUR and LPGA, whom we are working with more closely than ever
           before. Comments or actions to the contrary will not deter us in our efforts to ensure that golf is a game
           for everyone.



                                                                                                                        Exhibit
           From: Greenstein, Scott                                                                                        1
           Sent: Thursday, May 30, 2019 5:37 PM                                                           Azoff 2/12/2021 G.W.
           To: Fitzpatrick, Andrew <Andrew.Fitzpatrick@siriusxm.com >
           Cc: Cohen, Steve <Steve.Cohen@siriusxm.com>; Moss, Andrew <Andrew.Moss@siriusxm.com >; Reilly,
           Patrick <Patrick.Reilly@siriusxm.com>
           Subject: Re: Haney statement

           Send just the revised one to Jeremy Aisenberg and get his approval and send me a clean one ASAP. Not
           sure I want to do. Have u seen their proposed statement?

           Sent from my iPhone

           On May 30, 2019, at 5:34 PM, Fitzpatrick, Andrew <Andrew.Fitzpatrick@siriusxm.com > wrote:

                                                                   1
I

                                                                                                                Azoff Exhibit 1
Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 9 of 17

         Revised below. Fyi, PGA Tour plans to put their statement out at 6pm. Our plan
         would be to send this to our list of golf media and all other writers who reached
         out for comment (not PR Newswire).


                                          <image001.jpg>


         For immediate release:

                          SiriusXM Statement on Hank Haney

         NEW YORK - May xx, 2019 - Mr. Haney's comments on women's professional
         golf do not represent the views of SiriusXM or the PGA TOUR. SiriusXM proudly
         covers and supports both women's and men's sports and the athletes that make
         them gre_at. At the PGA TOUR's request we have suspended Mr. Haney from
         the SiriusXM PGA TOUR Radio channel. We are reviewing his status on
         SiriusXM going forward.

                                                ###




         From: Greenstein, Scott
         Sent: Thursday, May 30, 2019 5:26 PM
         To: Fitzpatrick, Andrew <Andrew.Fitzpatrick@siriusxm.com>
         Cc: Cohen, Steve <Steve.Cohen@siriusxm.com>; Moss, Andrew
         <Andrew.Moss@siriusxm.com>; Reilly, Patrick <Patrick.Reilly@siriusxm.com>
         Subject: Re: Haney statement

         Second paragraph doesn't work.delete. Too defensive. Make it clear PGA wants him off
         and we reviewing facts and will determine Hank's broadcasting for SiriusXM at later
         date. This is all on PGA they want it they better have balls to stand behind it.

         Sent from my iPhone

         On May 30, 2019, at 5:20 PM, Fitzpatrick, Andrew <Andrew.Fitzpatrick@siriusxm.com >
         wrote:

                Scott:
                For your review, here is a statement on Haney. Below our
                statement is what the PGA Tour said they plan to issue.


                                          <image001.jpg>




                For immediate release:

                                                  2

                                                                                                Azoff Exhibit 1
Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 10 of 17

                         SiriusXM Statement on Hank Haney
               NEW YORK - May xx, 2019 - Mr. Haney's comments on
               women's professional golf do not represent the views of SiriusXM
               or the PGA TOUR. SiriusXM proudly covers and supports both
               women's and men's sports and the athletes that make them
               great. After discussion with the PGA TOUR, and at their request,
               we have suspended Mr. Haney from the SiriusXM PGA TOUR
               Radio channel and we will continue to evaluate his role on the
               channel.

               SiriusXM is home to many different voices and viewpoints. We
               promote an atmosphere of inclusion and diversity in our company
               and on our airwaves.
                                                 ###


               From PGA TOUR:

               Hank Haney's comments were insensitive, irresponsible and
               uneducated. We shared our position with SiriusXM's leadership that
               Hank and his commentary have no place on PGA TOUR Radio. We hope
               Sirius/XM does the right thing. The PGA TOUR is committed to and
               proud of the increasingly diverse makeup of our fan base, not to
               mention the power and accomplishments of the game's world-class,
               global players - both on the PGA TOUR and LPGA, whom we are working
               with more closely than ever before. Comments or actions to the
               contrary will not deter us in our efforts to ensure that golf is a game for
               everyone.



               Andrew FitzPatrick
               SiriusXM
               1221 Avenue of the Americas
               New York, NY 10020
               212-901-6693 (office)
               andrew.fitzpatrick@siriusxm.com
               <i mage002 .j pg>




                                                    3

                                                                                             Azoff Exhibit 1
Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 11 of 17




                                 Exhibit 6-2


               Settlement Agreement and Release
                            dated July 8, 2019
    Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 12 of 17
                                                                                        PRIVll.,EGED & CONfIDliNTIAL


                                       SETTLEMENT AGREEMENT AND RELEASE

                       ·rrus Settlement Agroement and Release (this «Agreemen:t'') i~ made ;uad Ctltetcd into as
               of July 8, 2019 (tlie ",~ ffwj_
                                             :}';.~JbJ.s(), by and among Shlus XM Radio Jnc. (""Stris~.LX~f), on
               the ooc hand, and Hank Ha.ne:,, Medi.a. LLC (''t~ffiP.tml") and Hank Haney ('""Raney"), on the
               other hand (each of Sirivs XM. Company and Haney~ a•·~ " and collectively, the "P~N~'.").

                                                             RECITALS

                      WHERF.AS, the Parties previoo~ly l:lltcrcd into that t'.ertain letter agreement. dated as of
               Novembc,- 10, 2017, which w~ amended and rcmtcd by tliat certain letter-ag,reement dat.ect
               Deoember 21. 20 I 7 and further amended by that Cttt.1.i n fi .-Sl amendment effc,:efj,, r,; ~ of October
               I, 2018 (collectively. the •~-n,l~t -"\ !1,~t').

                       WHEREAS, the Parties have a-gr«-d to terminate the Talent Agr~"CITicnt and C("~oc all
               Pro,gnmming (~s dcfin<:d in the Talerit Agreement) e.ff~"·e as of June 14, 2019 {the
               "f~nr1i rfati011Dille'').

                       WHEREAS, the PM'ties msh to enter into this Agreement in order to resolve all maltt:r!!.
               th.al may be in controvctSy or dispute bchveen them related to the termination of the TaJt:nt
               A~cmcnt.

                       NOW THEREFORE, die Pmies, for the good and valuable considerations.et fortf:J billow,
               the receipt and sufficiency of which is hereby acknowledged, and intending to be legally hound,
               agree lo &he following;



                      (.a.)   The Talet1\ Agreeroc:n1 tcrniinatcd as ofthc Tc.:nninafioo Date, and none of the
               Parti~ will have a,,y rights or obhgati ons under the T&lent Agreement from or after the
               Termination Uate, except as otherwilte exprenl y set forth tn this Agreemr:nt.

                         (b)     Notwith:;w,ding the foregoing, the fotloWlng provisions. in the Talent Agreement
               \\>'ill continue aooord.ing to their terms of the ·ralent Agreem~t ;I..$ if set torth in their mtirciy
               herein (i) Section 2(a)- lnte11cctu'Jl ~ r t y Ri,llhts and LivC11SC su~ction; provided that, as of
               the Tcnnination Date Sirius XM shall not have the rigtn to use the name, voioe, images, or
               likenei;~ of Haney in any Sirius XM ad\lerti$ing, marketing. 0< J)l'omotional materials,
               including in connecti0n with the promocjoo of the Programming;. (ii) Section 3(b)- Restrictions
               ~bsocti on on Company and Haney participating in interviews regarding Si rim XM' s bu.'l-ine55
               {Qt◊VldeQ..that ~h reslrictions shall not lhnit Company's or Haney' s ng.ht to discu:;~ satdlitc
               radio or Sirius :,o..t generally, subject to the additional terms and conditions herein); (tit) Sect.ion
               4(d}- No deductions on payments made to Company and Company's compliance with all tax~
               ~bsection; (iv) Section 7 - Represenw,;ons. Warranties and Jndemnific.d1on (wnic:h. by ~gJJing
               this A~emonl ea.eh Party mufinns a11 of their representations, warranties and indannificarior1
               obligations. contained therein)~ (v) Section 3 Confidentiality ; and (vi) Sect.ioin 9(b)- Goveming
               l..aw sub.se;tion Section 9(-:) of the TalCllt Agn.-cmcnt will no loog1.,T Bpply, and "'ill instead be
               superseded by this. Section l(b).




                                                                                                                      AMS - 11/20/2020




 I                                                                                                                         Haney22


CONFIDENTIAL                                                                                                               HANEY000069
        Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 13 of 17



                        2.       P.;()'fflliiJ!1i   1Jlbt:[ O;u•sid(ui.9.fl   Ia CQfJ~deration fo, e-adl or CompaJJy and
                Han.ey C:Xt'alting this .Agreement and. thelr contit1u.(JuS compliance with their respective
                obligad.ons. u.ndet lhi$ A&n:ement (i11clucling. without limiwioo. as set fotth in Secticn:s l(b), 3. 4
                and S hereof). SjritJ:> XM: h~rcby shall pay to Company $646,951 (the ''Se1il~J..!a1,1!9!tf). in
 ·.·f           full satisfaction many and a.U M1.01.1ttlS lhat may 1>e pay.abh: to Cumpany ad/or Haney under the
                Talent Agreement (i11dU({ing, wi\hOUL limitation, any amountr. contemplated under Seclion 4 of
                the Talt:11t ~mcnt) or 001.awise by any Sirius XJ\,I Released Party (as defined b~low). The
                Settlement Payment witt be made in sbt (6} i11sta11me,,ts as foUows: the firi.1 installment of
                $107,826 on July l. 20i9; the aeoond installment of$107,82S on Aug,usl 1, 2019; l'he thinl
                installmentoU107,82S on S.tember 1, 2019; thefowth i11srallme11tof SI07.825 or1 Oc;tobc.,- I,
                2019~ the fifth Jnscallm.ent ()($107.825 on November I, 20J9; and the si~th installment of
                $ ICY1.825 on De«mbcr l, 2019 (it being l.Blderstood am.ong the Parties that Haney will
                uhimamly recei\-e a benefit from the Senlemenl Payme.11).

                        3.       Mutual Raeas.eofClaims.

                     (a)    Subject to Sirius XM's full and timely performance ofiti obligarlons hereunder,
                Company and Haney, in each ofthe:ir respective capaclues and 011 behalf"()( each of their
                rcspcctive family members, heirs, aecutors, administrators. sutX:essors and ar.signs. and all of
                thcir r<?speclive past, present and furure employees_ agents. attorneys, consultanrs and affiliates
                (co1lectivdy lhe ..!J;~~ R.t;Ja~n). incvocably and uA~ditionaHy relc,a.:s, dii;chargcs
                and acquits aU of the Sirius X.1\1 Rclased Parties (as defined belo9;) from any arid all clain1s and
                causes of action of ew:sy kind and nanire, whether known or unknown, whkh each of C().lllptny
                O'I' Haney hu or ll'lay have against any ol'the Sirius XM Released Pattin at any tiine 11p throu8,h
                the Effective Date arising from. out of or in any way connected with the 'talent A,greemen1.

                        (b)      Subjc'-"t to Company's 111d Haney's full and timely pcrfonnan<:e of their
                obHgaaiC)llS hereunder, Siri1.a:s: XM, Ol'I behalf of itself, its. execu.tOtS, admrnisltalors. suoeesoors
                and assiSJ'I~ and. ~l or their •e&pectivr: psst, p,-esent <:1.nd future affiliates. ~uln)idiariet.. attorneys..
                consultants. sbarcholder~ offi"r.;· diroctor.;. agcots, eaiployces, 1.ttomc.-ys, aml <',OOMl]tants
                (oollecnvely the "Sirius XM ft.t:le.asors•·), irrevocably and unconditionally relea.!e~ didatges
                and acg\lits all of the C0tnpany Rele.a.s0>·s. rtOn\ ~Y and an cJaj.n& and causos of action of cv~
                kind nd nature. wht"thc:r known or unknown, which ach of the Sirius XM Releasors has or may
                have against any oftM Company ReJea.'°rs at any lime up lhroogh the 1:£.ffeetive Dale ari.si.ag
                ti-om, out of or in .at1y way «.>nAtacd witli the Tak.-m Agrocmcnt.

                          (c)     The forege'iing rdea,es ~~ fonh ,n Sectio11 l(a) and J(b)(eacl'i a "Release") will
                lJ(: oonmued as broad[y as p~blE: and wrn also extE:nd to rda.se each and all of the Sirius. Xl\,f
                Ri.!lea!led .Parties and Company Reie:a.."!:OR fmm any and all claims that each ofthe SiriU.$ XM
                Rdcs:;cd P-1ics and Company Rclcasoni.. rcsp:ctivdy, has alleged or could have atlcpd against
                the other, whether known or unknown.. based on adS, omissions. trarusactiou or occurrences
 I
 !
                 which oi:cuttieid up through the Effocti ve Date. it1duding without 1i mi tation, a-y viohdion(s) of
                any f ~ . it.ate, local 0t fo--eign law, 0rdinanw ar1d/01 rcg,dac;on~ any public polit.)', ~tra1..1,
                ton. or common law claim; and any demand for costs or litigation ex.pemes, induding but noc

  I             timittl(I to altoTlle)I $' f'Ce:$.




                                                                         2




CONFIDENTIAL                                                                                                                      HANEY000070
     Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 14 of 17



                         (d)     The "-Sirt1,&-, '.XJ\.f Rch;..-qglfm;tiJ.:s'' as ~d herein will ~ and iocludc: (i) Sinus
               X:tvl; (ii) each of Sirius XM"$funnc:r. cUINnt and futllre paren~ subsidiaries, direct corporate
               affiliates and stockholden; (iii) each predccCltoor and successor of any entity 1t$led in daus~~ (i)
               and (ii)~ and (iv) each fomie<, currait, and/or future officer. director, agent. tepte:sCDtativ~
               employee, o"WTit..T, attorney, employee beoelit plan. ert'lpl0yce h1.--ndit plan admjnistrator. ln.s.u,er,
               administrator, and fiduciary of ariy of the pinuns or aititics listed in clauses (i) th.-ough (iii).
               The Sirius XM Released Patti.ct. shall not include PGA ·rour, Inc. ("P(iA'.), nc,r any of PGA"s
               patents.. $1.ibS.idiivics or affili~s. The '"Juih:i,'lS()fS"° a.c; JJsed herein will mean. as appropriate, the
               respecrlve Sirius XM ReleasotS and Company Relewm,. The term "E~l~:s«tPM!Jc::t will
               mean, u appropriate. Che Ttspcctivc Sirius XM Released Parties and 1he Company Rdca~rs,

                       (e)    ~-di.on 5 of this. Agreement is ex.prffl!lly inoorporaled by rcfm,:i!l;c into the
               (4rq;oing Rclcasei. In addition. theforegcing Releases do not release a11y ~laims which may not
               be released by applicable law, nor doe$;, l'cleasc- any claims underth(l Age DiscriminatiM in
               Ernpl 0y me•t Act.
                     (()     Nothing COEtaincd in the above releases shall prevent the paojes fton, a!.sertirig or
               punuing any claim to enforce the tenns of lhis Agre,em~, 01' their righ1s under this Agreement.

                       4        N<.m:l">in.~~emtru-
                       <  i)      As a material induocmcnt for the Parties to enter into thii Agreemfflt, each Party
               agrees and ackn~eciges, for itself and on behalf of its te$peieli 'l,'e Releasors, ttiat lllJflC of them
               will make any sweme,,t (orally OC' in writing) or ~-age in any avt which, in any way,
               Disparages (as defined below) or couJd Oispara&e d1e otl-1« Patty or .at1y of the other Party's
               T\'.!speclive Rt!lea~ Parties, or which could damage the repuwion of any of the (o,-egoin~
               rm1.,.·Wt(f that th~ fotegoins will not pn:c:ludc any Party from making trudlful s«•t<.<¥n-,nts a.s
               ~quirw by law.

                        (b)    for lhc purpose of this Agreement. the word ''Dist,\ilf~¢.c·' shall mean and inelude:
               ridicule.. mock. imult, deride, scoff, put down. caricature in an unfi1v0table light. tampoon.
               parody, deprecate., d«!lg.r:tte, cemU"re, impugn, a«:use. dcnoon~. defame. libel. vilify, revile.
               malign, cas.t aspersiOGs u-pon, bchtdc, or otherwise speak in a manner which has the elTect of
               dr.-mcaning or bdittliog the ~:ittorentity referenced.

                        5.      ~fidt~nrigJity_; The Parties and their ooun9e.l !iinall maintain as stric:tly
               confidential the ierms of this Agreement l?J'.1l\•ided U-.at. VJ)Ofl giving rcawnablc prior notice to
               tlie othet Parties. a Party may disclose the tElmL'l ofthis Agreement to tbe extent nec.e:Jsaty to
               wmply wi lh applicable h1w or ooun order, to enforce this AGfeement, to respo11d to a request              tor-
               information fro[Q a govemmenl ~cy conducting a formal or informal irn,estigation. and/or to
               ot,uj n legal Ot U,,( advice.

                       6.       P.(oteS#;d Lli.~lt">$Un~,'\,

                       (a)     Nothins rn this Agreement wW pt\,"dvdc. prohibit or restrict Company or .Haney
               from (i) comm1.1n1(;ating wiltl any fodcr~. state or local administrative or regula1ory agency Ot'
               authority, including but not limited to the Securities and E~change CommiMion (the "SEC");


                                                                        3




 l                                                              lllll



CONFIDENTIAL                                                                                                                     HANEY000071
     Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 15 of 17




               (ii) psftidpatiog or cooperating in a,,y inve,tigatii:.itu.:ol'l◄(t<;ted by .1ny govanmtuti.tl agfiCty-0r
               autirocrity; or (iii} filing a cliargt: of di3UiminJti(.>n ·witllthia Unitoo St.al!?:s E41a1 f.mpt◊)tm~t
               Opportunily Commission or any other federal st:aR ori0¢al adtttini~uativ-e agtn<.y ()f f<.'::f.3!.Ubtory
               authority.                                                                                          ·

                       (b}      Nothing in this Agrocmetit prohibits. o.r is iJ2ter1ded in any manner to p-rohibit,
               Company or Hane)· from (i) rcporfr1\g a possible violmioa of f~~:1al or other a-ppli'3ble                or               la,,.
               rcgulatfon W any g1t•vem.nu~rttai a2ency (')t"f:lltity, ,ncludiag but not li.n1ted to the Depwtmc"t of
               Jtt~ee~ thc:S~C I.ht:: tJ.S. C\':10~~$, and any govanruent.al agency ln~or General, or
               (ii) maJdng other di sc;IOS.\lff:S tbaa are protected under whistlc:bJower provisions of (r,."d,eral law or
               regulation Thii A.greanait doe$ ttot Jimit the Tight of C".ompany or Haney to recei"lc an awatd
               (indiidfog., with~d Hmitati(m. :1 monetary t<:warJ) fur infbrrrtath·,n ptovi~ 10 the SEC,
               {\•mfFltly aru:l Han~y dt) ,x~t o~"d t.hcpnot.autbo-rization (.){. ilUly(,rle ai• Sirius XM: tt1 rmtke any
               such reports tif di~.c.frr.ures, mid n<:1U~r (:-Cmpany nor Hat;f:j' .is required to notify Sirius XM that
               h or he, tes~ctivcly, tt~s n:1.id~ 111cb rei10m f>t di sti,,wr<s
                           (c)      Nothillg, ln this Agnx,.-me,,tor any other agreement or poljcy of Sirius XM is
               lntC,':JJ,ded to int.eden: with or re!ttmin the immuoity provided urtde:r 18 U.S.C. §183J(b). Neitbcr
                                                  be
               t;oatf).any norHttOO)' ·c:m held ;;;rinltltaliy or ci\1Uy liable under any fc,deral or state trade
               z,t:<:t~t law for thf.: .di~lbrure of a trade ~t'JC.t¥ei diat is made (i) ( A} in conlidence to federat b1ale or
               loc.al gpv(1rnment cft,dals, iJir~~y or tnffll'tt;dy, <~ to an ant;,m.;y., .tt1d (6} forthc pi.n·p<,~ -0f
               ftl!JtQrtlns .or iu"+'~"5t..,;;ating a siJspt<:ted violatiQn Qf J~w; ChJin a 09.mplaint Qth~r dor;.1~tor                          filed
               in a lawsuit or other proeeeding. if filed under seat, or(iii)ift ~oo.n~~~-ilh ala\llf'swt tilt,ittl:\8
               retaliation for reporting a suspected vioiatioo of law, if filed ut1der wd and doc:s r1ol disclose rhe
               tr.«le sea-et, except p~IWlt to a court -Or'der.

                       7.      fJll:,<ltt'nJJ!Ktt'~~:. This Agreement wiH oe governed by and oonstrucd arJd
               cufo~ in acrordllIICC with the law5 of tlle State of New Y0tk, regardless uf principles of
               conflicts of laws that may re-qui~ the application of the laws of a.lot.her jurisdic:tioo. A.ny acuon
               <it fitigatio.- (:;\'.lt1t-emingthh,A.gtetmetttshall rake ~1aceexclut-h,~ty inthe. fooerru·t1r~late.eouns
               sittins in Ne'\Y y O'f ~. New Yorks. and Hu) p~:d~ exprf~~y ~t~nt to me juri~ektit)n of aml
               venueiowct\ c ~ ~mJ wah1tu1H defensc~<trfad-:.:.ofjurismi.;.111,)n andinCQJw~·nii;ntfon.m1 with
               respect to suc;h eourts.

                         8.  Ame1'dment.;._Waiv;er, This A,gteea'tent may nQ1 be modified, altcn:d                                    Of   changed,
               except upon express written consa:tt-of the Parties.

                          9.      f,fu,~re Agr«mt.'1lt This Agreement (including, without limitation, the RclCilSte'l.
               hm:iJ1. and the otbcr aweem.ents or portions lheseof which are refereoced hcn:in as oontinuinM in
               e.ffttct, and which will all ~onstiMe a part of (his Agreement) i;c:t(t forth the entire a;f\\."t;.~.tit
               mtu.ltlg the !~1it~ {iti4 tufty :supru(;d(:S. a,ny f)riOf aw~fo:toenf.-1 or rulrl-er:.tandiilS$ ~1-<~tg th~
               Partiesc:on~-ming, t.he sped fie .1uttie.<:tm~~- ~,f this ~~eflL Eii.dt.Pany ach~)\f,•ledges that
               it. hm; not n,tie<l on r1ny r~~ctttafi<tn~. pr~">mi.r-m!i-. (if i$.~feettw.nt'?. 11f ;;on\' kind made to 'it in
               <>,){ii,~cl.J(1n whh an:,· nthu Party's d(.,.:i!,r<•:, to (7Uler l!lt(ithi,; Agre•em.:1:,, 1,'.,.,c_,:;:-pt f<>t th,):J..: :v...·t forth
               in tru~ A~•r(•:ernent.




                                                                                  4




CONFIDENTIAL                                                                                                                                              HAI\IFY00007?
    Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 16 of 17



                         l O.   $everab;ili.U:, Jf My provision of this Agreement is dcdar-ed or determined by any
               coon of c.ompetentjurisdiction to be illegal, in,,.alid or ,.11ie11forceahle. the lcgal,ty, ¥Midity and
               enforceability of the remaining parts, terms O\' p;"QVi~ons will not be .affoct~ thereby, and said
               illega.1, unenfor-ceabk or i s,vafl d part, term or provision will be decm._.-d not to be part of thi !>
               Agreement.

                       11.    ~mdimt Eff~•· As~;i~ Tm:;, Agreement will inure to the benefit of and Ile
               binding upoo the heirs, executo~. administrator..., suc.ccssorsand assigns of the Pan.it'!'fl,
               including. without limitation, any iucemsor to Sirius XM.

                      12.     s_::fa~f~l...~!J..1. This .~gn',(tn~ot m.ay ~ CX('.Wted in 001.mterp,'U1Sv and ~cb
               oounterpart wtU have th,: s.an,w f«ce tnld (l'fft'(,1. oi:~ M. original .an<l wi:U ~on:\ti ml{! an iWective,
               binding agreement on the part of ~ch of the undersigned.

                        13.    C!ptic.lfis, Drn.fter:Pr<t@ctkm. The hcadin,g.c; and caprioms herein are provtdcd for
               refere,ice and oom-,:niecce only, and will not be empfoy._-d i~ the conmuctioo of this Agreement
               The Parties aelmowtedge and ~~ that this t\grQ."fl'lertt was drafted jointJy. It is a.greed and
               understood th.al the general rule pertaimng to const11.Jctioo of .,;ontracts, that ambiguitic.:s ate lo be
               constru.ed against the drafter, ""ill not apply to this. ~ment.

                        14.      ~n,,ul!:,Hiott >,vith ,<\l~(,i•ne)':. Volrnl~l: A~r~me11L Company and Haney cai;;h
               acknowledge thm.: (a} Sin!J$ XM has adrised each of them of ttie,r respective rights to con5Ult
               with an attomr:y. (h) ea.ch of Company aml Haney has carefully rad and fully un<kr•.-t.\11,b alt of
               I.he provisions of this Agreenu..-nt. ~d (c) each of ():wr1t:tru1y and H.·m-t-y fa etttenllg into this
               Ag,TCert'lent. (including, withoi.n lim!tation. the itt Releit1,r;) {.;_11.,,l\\'·i•l~Jy, freely .1md voluntarily in
               exchange for good and valuable consideration.




CONFIDENTIAL
    Case 0:19-cv-63108-RAR Document 87-6 Entered on FLSD Docket 05/03/2021 Page 17 of 17



                       IN WITNESS WHEREOF. the Parties have executed thi$ Agreroi-emwilheffectas ofthe
               Effciclive Date.




CONFIDENTIAL                                                                                             HANEY000074
